            Case 1:20-cv-11758-WGY Document 25 Filed 01/13/21 Page 1 of 6



                        UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF MASSACHUSETTS


                                                      )
STEPHEN J. BRUSSARD,                                  )
                                                      )                      1:20-CV-11758
               Plaintiff,                             )
                                                      )
       v.                                             )
                                                      )
PRESIDENT & FELLOWS OF HARVARD                        )
COLLEGE aka HARVARD UNIVERSITY,                       )
                                                      )
               Defendant.                             )
                                                      )
             PLAINTIFF STEPHEN J. BRUSSARD’S MEMORANDUM OF LAW
                    IN SUPPORT OF HIS MOTION FOR RECUSAL

       Pursuant to 28 U.S.C. §§ 144 and 455, Stephen J. Brussard, through his attorney, Kevin M.

Plante, Esq., respectfully moves to recuse the Honorable William G. Young from presiding over the

proceedings in this action and for other and further relief as the Court deems just and proper. In

support, Mr. Brussard submits this Memorandum of Law which is being filed contemporaneously

with the Motion for Recusal and the Affidavit of Stephen J. Brussard.

                                         INTRODUCTION

       Stephen J. Brussard (“Mr. Brussard”) worked for the Harvard University (“Harvard” or

“Defendant”) for 36 years performing manual labor and other services. In 2019, he was terminated

by Harvard. On October 1, 2020, he filed a Complaint against Harvard for violation of the

Massachusetts Independent Contractor Statute and the Massachusetts Payment of Wages Act

(“Wage Act”), as well as common law retaliatory termination.

       The underlying facts of the case are of limited relevance in this Motion for Recusal.

Nevertheless, for context, certain background facts are provided below under “Background.” The

facts that are most relevant for purposes of this Motion relate to the assignment of judges in this
           Case 1:20-cv-11758-WGY Document 25 Filed 01/13/21 Page 2 of 6



case. This case was assigned to the Honorable Patti B. Saris, Esq. (“Judge Saris”). Judge Saris

issued an Order of Recusal, dated October 2, 2020 recused herself on the ground that she lectures at

Harvard and her husband is a teacher at Harvard. The case was then assigned to the Honorable

William G. Young, Esq. (“Judge Young”). Mr. Brussard has filed this Motion because he is

concerned that Judge Young’s various relationships, affiliations, associations, positions, honors,

communications and activities (“Connections”) with Harvard will affect his ability to be unbiased

and impartial. In addition, regardless of any actual bias or prejudice, Mr. Brussard is concerned that

the appearance of bias and prejudice will result should Judge Young preside over this case.

       Mr. Brussard prepared an Affidavit (attached hereto as Exhibit 1 and incorporated herein by

reference) in support of his Motion for Recusal setting forth certain examples of Judge Young’s

Connections to the Defendant, Harvard University.

                                          BACKGROUND

       Mr. Stephen J. Brussard is a whistleblower who was retaliated against by one of the largest,

most well-known institutions in the world, Harvard University. Harvard has an endowment of more

than $40 billion and owns more than 5,400 acres in Massachusetts alone, where 600 buildings of

varying sizes and characteristics are operated and maintained by employees, including skilled

carpenters, electricians and plumbers. Mr. Brussard was one such skilled employee. He worked for

Harvard for more than 36 years. In 2018, when Mr. Brussard witnessed theft, misappropriation and

other illegal and unethical activities by Harvard staff, he “blew the whistle” by reporting the

misconduct and the individuals involved to his supervisor. Subsequently, Mr. Brussard himself was

terminated by his supervisor. Although Mr. Brussard was protected as a whistleblower under

applicable law and Harvard’s own whistleblower and retaliation policies, he was retaliated against

for engaging in protected conduct. During the last decade he worked for Harvard, he worked almost



                                                   2
           Case 1:20-cv-11758-WGY Document 25 Filed 01/13/21 Page 3 of 6



exclusively for Harvard, in the Facilities Maintenance Organization. However, Harvard

misclassified Mr. Brussard as an independent contractor. As a factual and legal matter, he was an

employee who worked under the direction and control of Harvard. Harvard violated the

Massachusetts Independent Contractor Statute, M.G.L. c. 149, § 148B by treating him as an

independent contractor. He remains unpaid for work he performed at Harvard in violation of the

Massachusetts Wage Act, M.G.L. c. 149, § 148. After decades of hard work and commitment to

Harvard, he was callously terminated in retaliation for “blowing the whistle” on fellow employees.

                                           ARGUMENT

       The recusal standards for U.S. District Court judges are found in 28 U.S.C. § § 144 and 455.

These statutes require recusal where there is a showing that the judge is biased and in certain other

enumerated circumstances. See 28 U.S.C. § § 144, 455(b). In addition, recusal is required where

there is no showing of actual bias but the judge's "impartiality might reasonably be questioned." 28

U.S.C. § 455(a). The relevant statutory language is as follows.

       28 U.S.C. § 144 provides:

       Whenever a party to any proceeding in a district court makes and files a timely and
       sufficient affidavit that the judge before whom the matter is pending has a personal bias or
       prejudice either against him or in favor of any adverse party, such judge shall proceed no
       further therein, but another judge shall be assigned to hear such proceeding. The affidavit
       shall state the facts and the reasons for the belief that bias or prejudice exist.


       28 U.S.C. § 455 at (a) and (b)(1) provide:

       Disqualification of justice, judge, or magistrate judge:
           (a) Any justice, judge, or magistrate judge of the United States shall disqualify himself
               in any proceeding in which his impartiality might reasonably be questioned.




                                                    3
             Case 1:20-cv-11758-WGY Document 25 Filed 01/13/21 Page 4 of 6



             (b) He shall also disqualify himself in the following circumstances:
             (1) Where he has a personal bias or prejudice concerning a party, or personal knowledge
                 of disputed evidentiary facts concerning the proceeding


          The primary statutory language implicated here is 28 U.S. Code § 455(a) which provides

that any U.S. judge “shall disqualify himself in any proceeding in which his impartiality might

reasonably be questioned.” Section 455(a) requires that any motion to recuse be supported by facts

that "an objective, knowledgeable member of the public would find to be a reasonable basis for

doubting the judge's impartiality." In re United States, 666 F.2d 690, 695 (1st Cir. 1981); see United

States v. Sampson, 12 F. Supp. 3d 203, 206 (D. Mass. 2014). The concern is not only with actual

bias or prejudice, but also with "its appearance" potentially calling into question the integrity of the

judicial system. In re United States, 441 F.3d 44, 68 (1st Cir. 2006) (quoting Liteky v. United States,

510 U.S. 540, 548 (1994)).

          The Complaint in this case was filed October 1, 2020. This case was then assigned to the

Honorable Patti B. Saris, Esq. (“Judge Saris”). Judge Saris issued an Order of Recusal, dated

October 2, 2020, recusing herself from the case (attached hereto as Exhibit 2). The Order of Recusal

states:

          “Pursuant to 28 U.S.C. § 455 (a) and (b), I recuse myself on the ground my husband
          teaches at Harvard University and I am a lecturer at the school.”


For the same or similar reasons that Judge Saris recused herself under 28 U.S.C. § 455(a), Judge

Young should be recused.

          Mr. Brussard’s Affidavit contains examples of Judge Young’s Connections to Harvard. The

information was publicly available on the internet - Mr. Brussard simply performed a Google search

to obtain the material. The facts listed in Mr. Brussard’s Affidavit constitute Connections that Judge


                                                    4
               Case 1:20-cv-11758-WGY Document 25 Filed 01/13/21 Page 5 of 6



Young has with Harvard that "an objective, knowledgeable member of the public would find to be a

reasonable basis for doubting the judge's impartiality.” In re United States, 666 F.2d 690, 695 (1st

Cir. 1981).

           For example, Judge Young graduated from Harvard undergraduate college and Harvard Law

School. He has taught at Harvard as Lecturer in Law. He has participated in Harvard Law School

Clinical and Pro Bono Programs. Judge Young has been honored by his alma mater, for example,

by being named to Harvard’s Phi Beta Kappa chapter. These Connections serve as examples as to

why “his impartiality might reasonably be questioned.”

           Judge Young may have additional connections to Harvard. 1 For example, whether Judge

Young is a financial donor to Harvard was not evident from the information Mr. Brussard found on

the internet. What is evident, is that the totality of Judge Young’s Connections with Harvard give

rise to the appearance of bias, if not actual bias.

           Although reticent to make this Motion, we recognize the importance of preserving the

public’s confidence in an independent judiciary and its judges. The appearance of bias can exist

regardless of whether there is actual bias. There is no question that Judge Young is an exceptional

jurist who deserves the tremendous respect he has garnered from the judiciary and the public.




1
 Any additional Connections that Judge Young may have to Harvard, unknown to Mr. Brussard at this time, may constitute
one of more of the prohibited relationships and positions enumerated in § 455(b). For example, §455(b) requires that a Judge
disqualify himself in the following circumstances:

    (4) He knows that he, individually or as a fiduciary, or his spouse or minor child residing in his household, has a financial
    interest in the subject matter in controversy or in a party to the proceeding, or any other interest that could be substantially
    affected by the outcome of the proceeding;

    (5) He or his spouse, or a person within the third degree of relationship to either of them, or the spouse of such a person:

      (i) Is a party to the proceeding, or an officer, director, or trustee of a party;…

      (iii) Is known by the judge to have an interest that could be substantially affected by the outcome of the proceeding

                                                               5
          Case 1:20-cv-11758-WGY Document 25 Filed 01/13/21 Page 6 of 6



                                          CONCLUSION

       For the foregoing reasons, Plaintiff Stephen J. Brussard respectfully requests that the Court

grant his Motion for Recusal and for other and further relief as the Court deems just and proper.




                                                            Respectfully submitted,
                                                            STEPHEN J. BRUSSARD,




                                                            By:
                                                            Kevin M. Plante, Esq.
                                                            BBO #630088
                                                            General Counsel Law LLC
                                                            20 Park Plaza, Suite 498
                                                            Boston, MA 02116
                                                            (617) 784-8306
                                                            plante@gclaw.com

                                                            Mailing Address:
                                                            27 Crystal Lake Drive
                                                            Sudbury, MA 01776
                                                            Attorney for Plaintiff




January 13, 2021
Boston, Massachusetts




                                                  6
